The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,229,553, 10,636,246, 9,098,883, and 11,030,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. 
For example, the core of this invention where multiple bettors participates in multiple betting where the groups bets are created and from the group bets a betting pool is created with group bets are combined by combining amounts of different bets having different selected combinations of events and different selected participants from each other that are pooled together in the betting pool, is already patented in the parent claims and also currently claimed. 
The current claims do not distinguish from the patented claims to be an independent invention. 
Examiner has produced a comparison between the patented claims and the current claims below.

US 11,030,850
Current claims 

1. A non-transitory machine-readable medium to have instructions stored thereon which are configured to, when executed by at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network, direct the at least one processor to: receive at least one electronic message comprising a plurality of group bets from a plurality of bettors, each group bet being received from one of the plurality of bettors via a computing device in networked communication with the at least one processor, each group bet comprising: plurality of events selected from among a group of events offered by a sponsor of the group bets, each event having a plurality of participants; a respective participant selected for each of the plurality of events selected for the group bet; and a bet amount; combine the amounts of the group bets of the plurality to form a betting pool, in which the amounts of the group bets are combined by combining amounts of different bets having different selected combinations of events and different selected participants from each other that are pooled together in the betting pool, in which the combining the amounts to form the betting pool comprises causing data representing the combined amounts to be stored in a database in electronic communication with the at least one processor; and compute an amount of a payout for one or more winning group bets of the plurality based at least in part on the combined amounts of the bets in the betting pool; and determine whether to cause a dispense of the amount of the payout at an interface associated with a self-service machine.
2. The non-transitory machine-readable medium of claim 1, in which the instructions are further configured to, when executed, direct the at least one processor to: receive results of the group of events, the results identifying a winning participant for each event of the group of events; and determine one or more winning group bets of the plurality of group bets based at least in part on the results, in which for each group bet, the plurality of events is selected from among a group of events by a respective one of the plurality of bettors.
3. The non-transitory machine-readable medium of claim 2, wherein: a rule for determining a payout to a winning group bet is based at least in part on whether at least some of the selected respective participants selected in a respective group bet correspond to a winning participant for each of the plurality of events selected in the respective group bet and the respective group bet of the plurality of group bets includes a winning participant of a specified event.
4. The non-transitory machine-readable medium of claim 2, wherein: a rule for determining a payout to a winning group bet is based at least in part on whether at least some of the selected respective participants selected in a respective group bet correspond to a winning participant for each of the plurality of events selected in the respective group bet and the respective group bet amount is at least as high as a specified amount.
5. The non-transitory machine-readable medium of claim 2, wherein: a rule for determining a payout to a winning group bet is based at least in part on whether at least some of the selected respective participants selected in a respective group bet correspond to a winning participant for each of the plurality of events selected in the respective group bet and the selected respective participants of the respective group bet comprise participants having specified odds.
6. The non-transitory machine-readable medium of claim 2, in which the instructions are further configured to, when executed, direct the at least one processor to: increase a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increase being based at least in part on relative odds among the winning participants of the winning group bets in the pool.
7. The non-transitory machine-readable medium of claim 6, wherein an amount to be paid for each winning group bet is determined based on the odds of the selected respective participants of each winning bet.
8. The non-transitory machine-readable medium of claim 2, in which the instructions are further configured to, when executed, direct the at least one processor to: increase a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increase being based at least in part on a relative amount bet on the events in the pool.
9. The non-transitory machine-readable medium of claim 2, in which the instructions are further configured to, when executed, direct the at least one processor to: increase a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for only the bets on the same event as the first winning group bet, the increase being based at least in part on the first winning group bet's selected respective participants for each of the respective selected plurality of events each having specified odds.
10. The non-transitory machine-readable medium of claim 2, in which the instructions are further configured to, when executed, direct the at least one processor to: increase a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increase being based at least in part on a selection of the first winning group bets' event for a bonus, the selection being known to bettors while group bets are received.
11. The non-transitory machine-readable medium of claim 2, in which the instructions are further configured to, when executed, direct the at least one processor to: increase a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increase being based at least in part on a selection of the first winning group bets' event for a bonus, the selection occurring after group bets are received.
12. The non-transitory machine-readable medium of claim 1, wherein an amount of a total payout is determined based at least in part on the betting pool and by adding to the betting pool a carryover amount from a previous betting pool, and wherein for at least one of the plurality of group bets, the respective selected plurality of events comprises events held on different days.
13. The non-transitory machine-readable medium of claim 1, in which the instructions are further configured to, when executed, direct the at least one processor to: receive results of the group of events, the results identifying a winning participant for each event of the group of events; determine whether there are any winning group bets based at least in part on determining, for each of the plurality of group bets, if each respective selected participant corresponds to the winning participant for each of the plurality of events selected in the respective group bet; and determine a carryover amount to carry over to a future total payout if there are no winning group bets.
14. The non-transitory machine-readable medium of claim 1, in which the instructions are further configured to, when executed, direct the at least one processor to: cancel at least one event of the group of events; receive results of the group of events, the results identifying a winning participant for at least one event of the group of events; and determine one or more winning group bets by determining for each of the plurality of group bets if at least one of the selected respective participants corresponds to the winning participant for at least one of the plurality of events selected in the group bet, wherein, for at least one of the plurality of group bets, the respective selected event comprises horse racing events held at different tracks.
15. The non-transitory machine-readable medium of claim 1, wherein, for at least one of the plurality of group bets, the respective selected plurality of events comprises two or more events selected from the group consisting of horse racing, dog racing, basketball, football, baseball, hockey, soccer, jai-alai, golf, boxing, rugby, cricket, auto racing, bicycle racing, tennis, Olympic or other sporting events.
16. The non-transitory machine-readable medium of claim 15, wherein, for at least one of the plurality of group bets, the respective selected plurality of events comprises at least one horse racing event and at least one football event, and in which the instructions are further configured to, when executed, direct the at least one processor to: stipulate an adjustment parameter that provides a bonus to the plurality of group bets upon satisfaction of the adjustment parameter.
17. The non-transitory machine-readable medium of claim 15, wherein the plurality of events comprises at least one football event and at least one basketball event.
18. The non-transitory machine-readable medium of claim 15, wherein, for at least one of the plurality of group bets, the respective selected plurality of events comprises: a first event selected from events from the group consisting of a horse racing, dog racing, basketball, football, baseball, hockey, soccer, jai-alai, golf, boxing, rugby, cricket, auto racing, bicycle racing, tennis, Olympic, political or entertainment event; and a second event selected from events from the group consisting of a horse racing, dog racing, basketball, football, baseball, hockey, soccer, jai-alai, golf, boxing, rugby, cricket, auto racing, bicycle racing, tennis, Olympic, political or entertainment event, wherein the first event and the second event comprise different types of events.
19. A non-transitory machine-readable medium to have instructions stored thereon which are configured to, when executed by at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network, direct the at least one processor to: receive at least one electronic message comprising a plurality of bets, in which bet is received via a computing device in networked communication with the at least one processor, each bet comprising: a set of events selected from a group of events; a selected participant for each event of the set of events selected; and a bet amount; combine each bet amount to form a betting pool, in which each bet amount is combined to form a betting pool comprises causing data representing the combined bet amounts to be stored in a database in electronic communication with the at least one processor; determine an amount of a total payout based at least in part on the betting pool; receive via an electronic interface electronic data indicating results of the group of events, the results identifying a winning participant for each event of the group of events; determine one or more winning bets of the plurality of bets by determining, for each of the plurality of bets, if each selected respective participant of the respective bet corresponds to the winning participant for each event of the set of events selected in the respective bet; determine an amount to be paid for a winning bet of the one or more winning bets based on the one or more winning bets, the amount of the total payout, and the bet amount of the winning bet; and determine whether to cause a dispense of the amount to be paid at an interface associated with a self-service machine.
20. A non-transitory machine-readable medium to have instructions stored thereon which are configured to, when executed by at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network, direct the at least one processor to: accept from a user a group bet that selects an event and outcome of the event on which to bet, each event available for betting having a plurality of participants, the outcome of the event depending on performance of the participants, the group bet being input via a computer entry device; transmit an electronic message comprising information about the group bet, in which the electronic message is transmitted by forwarding the group bet for assembly of a plurality of group bets from a plurality of users into a betting pool, each group bet in the plurality including a designation of an event and an amount, the plurality of group bets in the betting pool including group bets on a plurality of distinct events such that at least one of the plurality of distinct events is selected in one of the plurality of group bets and not selected in another of the plurality of group bets, the betting pool to be processed by a processor to determine a payout for one or more winning group bets of the plurality based on the outcomes of at least two events designated by group bets in the betting pool, in which information about the betting pool is stored in a database in electronic communication with the at least one processor; and determine whether to cause a dispense of the payout at an interface associated with a self-service machine.

2. (new) An apparatus comprising: at least one processor configured to control: receiving at least one electronic message comprising a plurality of group bets from a plurality of bettors, each group bet being received, over a communication network, from one of the plurality of bettors via a computing device, each group bet comprising: plurality of events selected from among a group of events offered by a sponsor of the group bets, each event having a plurality of participants; a respective participant selected for each of the plurality of events selected for the group bet; and a bet amount; combining the amounts of the group bets of the plurality to form a betting pool, in which the amounts of the group bets are combined by combining amounts of different bets having different selected combinations of events and different selected participants from each other that are pooled together in the betting pool; determining an amount of a payout for one or more winning group bets of the plurality based at least in part on the combined amounts of the bets in the betting pool; and determining whether to cause a dispense of the amount of the payout at an interface associated with a self-service machine.  

3. (new) The apparatus of claim 2, in which the at least one processor is configured to control: receiving results of the group of events, the results identifying a winning participant for each event of the group of events; and determining one or more winning group bets of the plurality of group bets based at least in part on the results, in which for each group bet, the plurality of events is selected from among a group of events by a respective one of the plurality of bettors.  

4. (new) The apparatus of claim 3, wherein: a rule for determining a payout to a winning group bet is based at least in part on whether at least some of the selected respective participants selected in a respective group bet correspond to a winning participant for each of the plurality of events selected in the respective group bet and the respective group bet of the plurality of group bets includes a winning participant of a specified event.  

5. (new) The apparatus of claim 3, wherein: a rule for determining a payout to a winning group bet is based at least in part on whether at least some of the selected respective participants selected in a respective group bet correspond to a winning participant for each of the plurality of events selected in the respective group bet and the respective group bet amount is at least as high as a specified amount.  

6. (new) The apparatus of claim 3, wherein: a rule for determining a payout to a winning group bet is based at least in part on whether at least some of the selected respective participants selected in a respective group bet correspond to a winning participant for each of the plurality of events selected in the respective group bet and the selected respective participants of the respective group bet comprise participants having specified odds.  

7. (new) The apparatus of claim 3, in which the at least one processor is configured to control: increasing a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increasing being based at least in part on relative odds among the winning participants of the winning group bets in the pool.  
8. (new) The apparatus of claim 7, wherein an amount to be paid for each winning group bet is determined based on the odds of the selected respective participants of each winning bet.  

9. (new) The apparatus of claim 3, in which the at least one processor is configured to control: increasing a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increasing being based at least in part on a relative amount bet on the events in the pool.  

10. (new) The apparatus of claim 3, in which the at least one processor is configured to control: increasing a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for only the bets on the same event as the first winning group bet, the increasing being based at least in part on selected respective participants for each of the respective selected plurality of events of the first winning group bet each having specified odds.  

11. (new) The apparatus of claim 3, in which the at least one processor is configured to control: increasing a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increasing being based at least in part on a selection of an event for a bonus of the first winning group bet, the selection being known to bettors while group bets are received.  

12. (new) The apparatus of claim 3, in which the at least one processor is configured to control: increasing a payout for a first winning group bet of the one or more winning group bets relative to a pari-mutuel payout for the winning participant of the event of the first winning group bet, the increasing being based at least in part on a selection of an event for a bonus of the 04-7103-C3_2126_Response4PATENT Attorney Docket No.: 04-7103-C4 first winning group bets, the selection occurring after group bets are received.  
13. (new) The apparatus of claim 2, wherein an amount of a total payout is determined based at least in part on the betting pool and by adding to the betting pool a carryover amount from a previous betting pool, and wherein for at least one of the plurality of group bets, the respective selected plurality of events comprises events held on different days. 
 
14. (new) The apparatus of claim 2, in which the at least one processor is configured to control: receiving results of the group of events, the results identifying a winning participant for each event of the group of events; determining whether there are any winning group bets based at least in part on determining, for each of the plurality of group bets, whether each respective selected participant corresponds to the winning participant for each of the plurality of events selected in the respective group bet; and determining a carryover amount to carry over to a future total payout when there are no winning group bets.  

15. (new) The apparatus of claim 2, in which the at least one processor is configured to control: canceling at least one event of the group of events; receiving results of the group of events, the results identifying a winning participant for at least one event of the group of events; and determining one or more winning group bets by determining for each of the plurality of group bets whether at least one of the selected respective participants corresponds to the winning participant for at least one of the plurality of events selected in the group bet, wherein, for at least one of the plurality of group bets, the respective selected event comprises horse racing events held at different tracks.  

16. (new) The apparatus of claim 2, wherein, for at least one of the plurality of 04-7103-C3_2126_Response5PATENT Attorney Docket No.: 04-7103-C4 group bets, the respective selected plurality of events comprises two or more events selected from the group including horse racing, dog racing, basketball, football, baseball, hockey, soccer, jai-alai, golf, boxing, rugby, cricket, auto racing, bicycle racing, tennis, Olympic or other sporting events.  
17. (new) The apparatus of claim 16, wherein, for at least one of the pluralities of group bets, the respective selected plurality of events comprises at least one-horse racing event and at least one football event, and in which the at least one processor is configured to control: stipulating an adjustment parameter that provides a bonus to the plurality of group bets upon satisfaction of the adjustment parameter.  

18. (new) The apparatus of claim 16, wherein the plurality of events comprises at least one football event and at least one basketball event.  

19. (new) The apparatus of claim 16, wherein, for at least one of the plurality of group bets, the respective selected plurality of events comprises: a first event selected from events from the group including a horse racing, dog racing, basketball, football, baseball, hockey, soccer, jai-alai, golf, boxing, rugby, cricket, auto racing, bicycle racing, tennis, Olympic, political or entertainment event; and a second event selected from events from the group including a horse racing, dog racing, basketball, football, baseball, hockey, soccer, jai-alai, golf, boxing, rugby, cricket, auto racing, bicycle racing, tennis, Olympic, political or entertainment event, wherein the first event and the second event comprise different types of events.  

20. (new) An apparatus comprising: at least one processor configured to control: receiving at least one electronic message comprising a plurality of bets, in which the plurality of bets is received over a communication network via a computing device, each bet comprising: a set of events selected from a group of events; 04-7103-C3_2126_Response6PATENT Attorney Docket No.: 04-7103-C4 a selected participant for each event of the set of events selected; and a bet amount; combining each bet amount to form a betting pool, in which each bet amount is combined to form a betting pool; determining an amount of a total payout based at least in part on the betting pool; receiving via an electronic interface electronic data indicating results of the group of events, the results identifying a winning participant for each event of the group of events; determining one or more winning bets of the plurality of bets by determining, for each of the plurality of bets, whether each selected respective participant of the respective bet corresponds to the winning participant for each event of the set of events selected in the respective bet; determining an amount to be paid for a winning bet of the one or more winning bets based on the one or more winning bets, the amount of the total payout, and the bet amount of the winning bet; and determining whether to cause a dispense of the amount to be paid at an interface associated with a self-service machine.  

21. (new) A apparatus comprising: at least one processor configured to control: accepting from a user a group bet that selects an event and outcome of the event on which to bet, each event available for betting having a plurality of participants, the outcome of the event depending on performance of the participants, the group bet being input via a computing device; transmitting an electronic message comprising information about the group bet, in which the electronic message is transmitted by forwarding the group bet for assembly of a plurality of group bets from a plurality of users into a betting pool, each group bet in the plurality including a designation of an event and an amount, the plurality of group bets in the betting pool including group bets on a plurality of distinct events such that at least one of the plurality of distinct events is selected in one of the plurality of group bets and not selected in another of the plurality of group bets; 04-7103-C3_2126_Response7PA TENT Attorney Docket No.: 04-7103-C4 processing the betting pool to determine a payout for one or more winning group bets of the plurality based on outcomes of at least two events designated by group bets in the betting pool; and determining whether to cause a dispense of the payout at an interface associated with a self-service machine.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619